[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
Defendant-appellant Ladonice M. Jackson appeals from his conviction for drug abuse, in violation of R.C. 2925.11(A), following a trial to a jury. Jackson's single assignment of error, in which he claims the trial court erred in denying his motion for judgment of acquittal, is overruled. The evidence adduced at trial, including the testimony of the arresting officer and the coroner's drug analyst, and the analysis made by Jackson's forensic chemist, was such that reasonable minds could have reached differing conclusions as to whether each element of the offenses had been proved beyond a reasonable doubt, including whether the substance found in Jackson's hat was cocaine. See Crim.R. 29; see, also, State v. Bridgeman (1978), 55 Ohio St. 2d 261,381 N.E.2d 184; State v. Teamer (1998), 82 Ohio St. 3d 490,696 N.E.2d 1049, syllabus.
Therefore, the judgment of the trial court is affirmed.
  ______________________________ DOAN, PRESIDING JUDGE
GORMAN and SUNDERMANN, JJ.